Citation Nr: 0827452	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected post-traumatic stress 
disorder and/or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for hypertension.  
He contends that this condition is secondary to his service-
connected post-traumatic stress disorder (PTSD) and/or his 
diabetes mellitus, type II.

Based on its review of the veteran's claim folder, the Board 
finds that there is a further duty to assist the veteran with 
his claim herein.  Two medical opinions of record, dated in 
November 2004 and March 2007, indicated that the veteran's 
hypertension is not "related to" his diabetes mellitus, 
type II or his PTSD.  These medical opinions, however, do not 
address whether the veteran's hypertension has been 
aggravated by a service-connected disorder.  

In support of his claim, the veteran submitted a medical 
article, dated in February 2003, which indicated that 
research has shown that PTSD is associated with hypertension, 
bronchial asthma, peptic ulcers, and other diseases.

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Under these circumstances, the Board finds that the RO should 
schedule the veteran for an additional examination in order 
to clarify what the relationship is, if any should exist, 
between his current hypertension and his service-connected 
PTSD and/or diabetes mellitus, type II.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
hypertension, PTSD, and diabetes 
mellitus, type II, during the course of 
this appeal.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of his hypertension.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the veteran's hypertension was 
caused by or aggravated by the veteran's 
service-connected PTSD and/or diabetes 
mellitus, type II.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must then re-adjudicate the 
veteran's claim for service connection 
hypertension, secondary to PTSD and/or 
diabetes mellitus, type II, including 
consideration of all of the additional 
evidence received since the May 2007 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

